Citation Nr: 1144613	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-19 183	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for kidney failure.

2.  Entitlement to service connection for a cerebrovascular accident.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a right below the knee amputation.

5.  Entitlement to service connection for peripheral neuropathy of all four extremities.  

6.  Entitlement to service connection for loss of use of a creative organ.

7.  Entitlement to service connection for blindness.

8.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or on account of housebound status.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from March 1968 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  [Due to the location of the Veteran's residence prior to his demise, the jurisdiction of his appeal had remained with the RO in Louisville, Kentucky.]  

FINDING OF FACT

The Veteran died on October [redacted], 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 30, 2011, the Board received confirmation through a Social Security Administration (SSA) registry that the Veteran had died on October [redacted], 2011, during the pendency of his VA appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


______________________________________________
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


